Citation Nr: 1120492	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-33 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right knee disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

4.  Entitlement to an increased disability evaluation in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August and September 2006 decisions rendered by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to final adjudication of the issues on appeal.  In this case, the Veteran submitted two Form VA-9s.  The first one, received on October 10, 2007, indicated that he did not want a BVA hearing.  The second one, received on October 25, 2007, indicated that he wanted to testify before a Veterans Law Judge at a videoconference hearing.  Thereafter, in an October 15, 2007 letter, the Veteran wrote to his representative stating that he had submitted the Form VA-9s but was not sure which box to check.  A July 2009 statement submitted by the Veteran's representative referenced the Veteran's request for a Board videoconference hearing.  

Significantly, a complete and thorough review of the claims folder indicates that the Veteran has not been accorded his requested hearing-or that he has withdrawn his hearing request.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board agrees that the Veteran's requested videoconference hearing before a Veterans Law Judge should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  Provide the Veteran reasonable advance notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


